Citation Nr: 0935813	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.   

2.  Entitlement to service connection for a bilateral leg 
disability.   

3.  Entitlement to service connection for a hip disability. 

4.  Entitlement to service connection for a bilateral foot 
disability.   


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1954 to July 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2006 from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Chicago, Illinois, which denied entitlement to service 
connection for the claimed disabilities.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The lumbar spine disability to include compression 
fracture at L1 and L2 was detected many years after service, 
is not related to an in-service disease or injury, and is due 
to a post-service injury.    

2.  The bilateral leg disability to include a fracture of the 
left femur, fracture of the left ankle, degenerative joint 
disease of the ankles, and a fracture of the right ankle, was 
detected many years after service, is not related to an in-
service disease or injury, and is due to a post-service 
injury.    

3.  The hip disability to include a degenerative joint 
disease of the hip, was detected many years after service and 
there is no competent evidence which relates the hip 
disability to an in-service disease or injury. 

4.  The bilateral foot disability to include a fracture of 
the right and left calcaneus, degenerative joint disease of 
the left toes, and osteopenia, was detected many years after 
service and there is no competent evidence which relates the 
hip disability to an in-service disease or injury.

5.  The pes planus and hallux valgus of the feet existed 
prior to service and there is no competent evidence that 
these disabilities increased in severity during service 
beyond the natural progression of the disease.  


CONCLUSIONS OF LAW

1.  The lumbar spine disability to include compression 
fracture at L1 and L2 was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The bilateral leg disability to include a fracture of the 
left femur, fracture of the left ankle, degenerative joint 
disease of the ankles, and a fracture of the right ankle was 
not incurred in or aggravated by active service and may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

3.  The hip disability to include a degenerative joint 
disease of the hip was not incurred in or aggravated by 
active service and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4. The bilateral foot disability to include a fracture of the 
right and left calcaneus, degenerative joint disease of the 
left toes, and osteopenia, was not incurred in or aggravated 
by active service and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

5.  Hallux valgus and pes planus were not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

Entitlement to service connection for a lumbar spine 
disability.   

The Veteran asserts that he incurred a back injury in service 
from jumps.  See the Veteran's testimony at the hearing 
before the Board in May 2009.  

Service treatment records show that upon enlistment 
examination in April 1954, examination of the spine was 
normal.  In April 1956, the Veteran reported having back pain 
following heavy lifting.  The record indicates that the pain 
was in the right trapezius.  Examination was essentially 
negative.  A January 1957 examination indicates that 
examination of the spine was normal.  A July 1957 discharge 
examination report indicates that examination of the spine 
was normal.  The Veteran separated from service in July 1957.  

The medical evidence of record shows that the Veteran has a 
current diagnosis of a lumbar spine disability.  The November 
2008 VA examination report indicates that the Veteran had a 
compression fracture at L1.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current lumbar spine disability is related to a disease 
or injury that occurred in service.  The question is whether 
the evidence is at least in equipoise as to whether the 
Veteran has a current lumbar spine disability that is related 
to service.  The Board finds that the evidence is not in 
equipoise, but preponderates against the claim.  The Board 
finds that the probative evidence of record establishes that 
the current lumbar spine disability manifested many years 
after service, is not related to service, and is due to a 
post-service injury in 2003. 

Review of the record shows no evidence of complaints, 
treatment or diagnosis of a lumbar spine disability until 
1992, over thirty years after service separation.  The Board 
notes that this lengthy period with no evidence of pertinent 
diagnosis or treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds 
that there is no competent evidence of a continuity of back 
symptomatology after discharge.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  A June 
1992 VA orthopedic examination report shows a diagnosis of 
mechanical low back pain, intermittent, without neurological 
involvement.  A June 1992 VA general medical examination 
report shows an assessment of lumbar pain, etiology 
undetermined.  The evidence shows no other treatment or 
complaints of a back disability until June 2003, when the 
Veteran sustained a compression fracture at L1 and L2 after 
falling 25 feet from a porch.  See the June and July 2003 
medical records from the N. M. Hospital.  

The Board finds that there is competent and probative medical 
evidence that establishes that the Veteran's current lumbar 
spine disability is not related to disease or injury in 
service but is related to the 2003 post-service injury.  The 
November 2008 VA examination report indicates that after 
review of the claims folder and the Veteran's medical history 
and examination of the Veteran, the VA examiner related the 
current back disability to the 2003 fall and injury, and 
opined that the back disability was not related to service.  

There is no competent evidence which relates the current 
lumbar spine disability to service.  The Veteran asserts that 
his current back disability first manifested in service.  The 
Veteran's own implied assertions that he incurred a back 
disability in service or that his current back disability is 
medically related to service are afforded no probative weight 
in the absence of evidence that the Veteran has the expertise 
to render opinions about medical matters.  Although the 
Veteran, as a layperson, is competent to testify as to 
observable symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the Veteran has medical 
expertise.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current lumbar spine disability was incurred during service 
or is related to an in-service injury or trauma.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a lumbar 
spine disability is not warranted. 

Entitlement to service connection for a bilateral leg 
disability.   

The Veteran asserts that he incurred a leg injury in service 
from jumps and due to playing sports.  See the Veteran's 
testimony at the hearing before the Board in May 2009.  

Service treatment records show that upon enlistment 
examination in April 1954, examination of the lower 
extremities was normal.  Service treatment records show that 
in May 1956, the Veteran reported having left ankle pain for 
two weeks.  His ankle was taped.  In May 1956, the Veteran 
reported having right ankle or heel pain with pain on weight 
bearing after being injured when playing ball.  X-ray 
examination of the right ankle was negative.  In June 1956, 
the Veteran sought treatment for left ankle pain after 
twisting the left ankle when running.  The assessment was 
sprain of the left ankle joint.  Physical examination 
revealed mild edema of the left ankle; the examination was 
otherwise negative.  X-ray examination of the left ankle was 
negative.  An undated examination indicates that the Veteran 
reported having leg cramps with rare pain which was not 
present in the past months.  Examination of the lower 
extremities was normal.  A January 1957 examination indicates 
that the Veteran reported a vague history of leg cramps.  
Examination of the lower extremities was normal.  A July 1957 
discharge examination report indicates that the Veteran 
reported having cramps in his legs when holding one position 
for too long, with no complications or sequelea.  Examination 
of the lower extremities was normal.  The Veteran separated 
from service in July 1957.  

The service treatment records show that the Veteran had 
normal lower extremities upon separation from service in 
1957.  There is no medical evidence of a diagnosis of 
arthritis of the left ankle joint within the first post-
service year.  Review of the record shows that the first 
diagnosis of degenerative joint disease of the left ankle was 
in 2006.  See the March 2006 X-ray examination report.  Thus, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record shows that the Veteran has a 
current diagnosis of a leg disability.  The November 2008 VA 
examination report indicates that the Veteran had a left 
ankle sprain.  A March 2006 X-ray examination report shows a 
diagnosis of mild degenerative joint disease of the left 
ankle.  Private medical records dated in June 2003 show 
fractures of the left femur and fractures of the left and 
right ankles.  See the June 2003 N. M. Hospital.  

The Board notes that VA treatment records dated in November 
2006 and May 2007 show that the Veteran reported having pain 
in the lower extremities and he requested pain medications.  
The November 2006 VA treatment records indicates that the 
etiology of the pain was unclear.  The Court has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current leg disability is related to a disease or injury 
that occurred in service.  The question is whether the 
evidence is at least in equipoise as to whether the Veteran 
has a current leg disability that is related to service.  The 
Board finds that the evidence is not in equipoise, but 
preponderates against the claim.  The Board finds that the 
probative evidence of record establishes that the current 
left ankle disability, to include fractures of the left 
ankle, right ankle, and left femur manifested many years 
after service, is not related to service, and is due to a 
post-service injury in 2003. 

Review of the record shows no evidence of complaints, 
treatment or diagnosis of a leg disability until 2003, over 
forty years after service separation.  The evidence shows 
that in June 2003, when the Veteran sustained fractures of 
the left femur, left ankle, and right ankle after falling 25 
feet from a porch.  See the June and July 2003 medical 
records from the N. M. Hospital.  The Board notes that this 
lengthy period with no evidence of pertinent diagnosis or 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board finds that there is no 
competent evidence of a continuity of leg or ankle 
symptomatology after discharge.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Board finds that there is competent and probative medical 
evidence that establishes that the Veteran's current left 
ankle disability is not related to disease or injury in 
service but is related to the 2003 post-service injury.  The 
November 2008 VA examination report indicates that after 
review of the claims folder and the Veteran's medical history 
and examination of the Veteran, the VA examiner related the 
current left ankle sprain to the 2003 fall and injury, and 
opined that the mild degenerative joint disease of the left 
ankle was not related to the sports injury in service.  

There is no competent evidence which relates the current leg 
disability to include the bilateral ankle disabilities to 
service.  The Veteran asserts that his current leg disability 
first manifested in service.  The Veteran's own implied 
assertions that he incurred a leg disability in service or 
that his current leg disability is medically related to 
service are afforded no probative weight in the absence of 
evidence that the Veteran has the expertise to render 
opinions about medical matters.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  There is no evidence which 
establishes that the Veteran has medical expertise.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current leg disability was incurred during service or is 
related to an in-service injury or trauma.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a leg 
disability is not warranted.  

Entitlement to service connection for a hip disability. 

The Veteran asserts that he incurred a hip disability in 
service from jumps and due to playing sports.  See the 
Veteran's testimony at the hearing before the Board in May 
2009.  

Service treatment records show that upon enlistment 
examination in April 1954, examination of the lower 
extremities and spine was normal.  Service treatment records 
show no complaints, treatment or diagnosis of a hip 
disability.  A January 1957 examination indicates that 
examination of the lower extremities and spine was normal.  A 
July 1957 discharge examination report indicates that the 
examination of the lower extremities and spine was normal.  
The Veteran separated from service in July 1957.  

The service treatment records show that the Veteran had 
normal lower extremities and spine upon separation from 
service in 1957.  There is no medical evidence of a diagnosis 
of arthritis of the hip within the first post-service year.  
Review of the record shows that the first diagnosis of 
degenerative joint disease of the hip was in 2007.  See the 
August 2007 VA treatment record.  Thus, entitlement to 
service connection for such disability may not be granted on 
a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record shows that the Veteran has a 
current diagnosis of a hip disability.  As noted above, an 
August 2007 VA treatment records shows a diagnosis of 
degenerative joint disease in the hips.  Private medical 
records dated in June 2003 show that a computed tomography 
(CT) scan of the pelvis revealed a left inter-trochanteric 
fracture and associated hematoma.  See the June 2003 N. M. 
Hospital records.    

The Board notes that VA treatment records dated in November 
2006 show that the Veteran reported having pain in the left 
hip.  Without a pathology to which the symptoms of pain can 
be attributed, there is no basis to find a hip disability or 
disease for which service connection may be granted.  See 
Sanchez-Benitez, supra.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current hip disability is related to a disease or injury 
that occurred in service.  The question is whether the 
evidence is at least in equipoise as to whether the Veteran 
has a current hip disability that is related to service.  The 
Board finds that the evidence is not in equipoise, but 
preponderates against the claim.  The Board finds that the 
preponderance of the evidence establishes that the current 
hip disability first manifested over forty years after 
service and there is no competent evidence which relates this 
disability to service.   

Review of the record shows no evidence of complaints, 
treatment or diagnosis of a hip disability until 2003, over 
forty years after service separation, when the Veteran 
sustained injuries after falling 25 feet from a porch.  See 
the June and July 2003 medical records from the N. M. 
Hospital.  The Board notes that this lengthy period with no 
evidence of pertinent diagnosis or treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board finds that there is no competent evidence 
of a continuity of hip symptomatology after discharge.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

There is no competent evidence which relates the current hip 
disability to disease or injury in service.  The Veteran 
asserts that his current hip disability first manifested in 
service.  The Veteran's own implied assertions that he 
incurred a hip disability in service or that his current hip 
disability is medically related to service are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
See Espiritu, supra.  There is no evidence which establishes 
that the Veteran has medical expertise.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current hip disability was incurred during service or is 
related to an in-service injury or trauma.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a hip 
disability is not warranted.

Entitlement to service connection for a bilateral foot 
disability.   

The Veteran asserts that he incurred a foot disability in 
service from jumps and due to playing sports.  See the 
Veteran's testimony at the hearing before the Board in May 
2009.  

There is evidence that the Veteran's hallux valgus and pes 
planus pre-existed entrance into service.  Service treatment 
records show that upon enlistment examination in April 1954, 
hallux valgus, bilateral and moderate, and pes planus, 
bilateral, third degree, were diagnosed.  A March 1956 
examination report indicates that the Veteran reported having 
foot trouble.  A May 1956 service treatment record indicates 
that the Veteran reported having pain in the right heel with 
weight bearing after an injury from playing ball.  Upon 
discharge examinations in January 1957 and July 1957, 
examination of the feet and lower extremities was normal.  
Upon examination in July 1957, the Veteran reported having no 
foot trouble.  

It is clear from the enlistment report that the hallux valgus 
and pes planus were detected upon enlistment examination.  
Thus, the hallux valgus and pes planus were detected upon 
enlistment and the presumption of soundness does not apply.  
See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

There is no competent evidence that the hallux valgus or pes 
planus increased in severity during service.  The service 
treatment records only show a vague complaint of "foot 
trouble" in March 1956 and a complaints of heel pain in May 
1956, but subsequent examinations in January and July 1957 
show that examination of the feet was normal and the Veteran 
had no complaints pertinent to the feet.  The post service 
medical evidence shows that the pes planus remained third 
degree and there is no evidence of severe hallux valgus.  See 
the November 2008 VA examination report.  The November 2008 
VA examination report further indicates that the current pes 
planus was not related to the heel pain in service in 1956.    

Since there is no competent evidence that the hallux valgus 
or pes planus worsened in service, the Board finds that 
presumption of aggravation found in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not arise.  Browder v. Derwinski, 1 Vet. 
App. 204, 206-207 (1991).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder, 1 Vet. App. 207.  
In the present case, there is no competent evidence of 
worsening of the hallux valgus or pes planus in service.  The 
Veteran has not met the burden of establishing aggravation of 
the preexisting disabilities.  See Wagner, 370 F.3d at 1096.

The Veteran's pes planus and hallux valgus pre-existed 
service and the competent and probative evidence does not 
establish that the pre-existing hallux valgus and pes planus 
increased in severity during service.  The preponderance of 
the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  Gilbert, 1 Vet. App. 
49.  Accordingly, the claim for service connection for pes 
planus and hallux valgus is denied. 

Regarding the diagnoses of the fractures of the left and 
right heels, osteopenia of the left foot, and the 
degenerative joint disease of the left toes, the 
preponderance of the evidence of record shows that these 
disabilities manifested many years after service and are not 
related to the Veteran's period of service.  As discussed in 
detail above, the service treatment records show diagnoses of 
hallux valgus and pes planus; additional foot disabilities 
were not detected.  

The service treatment records show that the Veteran had 
normal feet upon separation from service in 1957.  There is 
no medical evidence of a diagnosis of degenerative joint 
disease of the left toes within the first post-service year.  
Review of the record shows that the first diagnosis of 
degenerative joint disease of the left toes was in 2006.  See 
the March 2006 VA treatment record.  Thus, entitlement to 
service connection for such disability may not be granted on 
a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record shows that upon VA x-ray 
examination in March 2004, compression fractures of the left 
and right calcaneus were detected.  The report indicates that 
the fractures occurred sometime since the study in February 
2003.  There is no competent evidence which relates the 
compression fractures of the right and left heels, osteopenia 
of the left foot, or degenerative joint disease of the left 
toes to disease or injury in service.  

Review of the record shows no evidence of complaints, 
treatment or diagnosis of a foot disability until 2002, over 
forty years after service separation.  The Board notes that 
this lengthy period with no evidence of pertinent diagnosis 
or treatment weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that there 
is no competent evidence of a continuity of foot 
symptomatology after discharge.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

There is no competent evidence which relates the current foot 
disability to disease or injury in service.  The Veteran 
asserts that his current disability first manifested in 
service.  The Veteran's own implied assertions that he 
incurred a foot disability in service or that his current 
foot disability is medically related to service are afforded 
no probative weight in the absence of evidence that the 
Veteran has the expertise to render opinions about medical 
matters.  See Espiritu, supra.  There is no evidence which 
establishes that the Veteran has medical expertise.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current foot disability was incurred during service, is 
related to an in-service injury or disease, or was aggravated 
in service.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply 
since there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for a foot disability is not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letters to the Veteran in March 
2006 and May 2006, prior to the initial adjudication of the 
claim.  The letters notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective date in March 2006 and May 
2006, prior to initial adjudication of the claims.  
Therefore, the Board finds the duty to notify provisions of 
the VCAA have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 2002 to 2007 were obtained and associated with the 
claims folder.  Private medical records showing treatment 
after the 2003 fall and injury were obtained and associated 
with the claims file.  There is no identified relevant 
evidence that has not been accounted for.  A VA examination 
was performed in November 2008 in order to obtain medical 
evidence as to the nature and etiology of the claimed 
disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a lumbar spine 
disability to include compression fracture at L1 and L2 is 
not warranted, and the appeal is denied. 

Entitlement to service connection for a bilateral leg 
disability to include a fracture of the left femur, fracture 
of the left ankle, degenerative joint disease of the ankles, 
and a fracture of the right ankle, is not warranted, and the 
appeal is denied. 




Entitlement to service connection for a hip disability is not 
warranted, and the appeal is denied. 

Entitlement to service connection for a foot disability to 
include a fracture of the right and left calcaneus, 
degenerative joint disease, osteopenia, hallux valgus, and 
pes planus is not warranted, and the appeal is denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


